Citation Nr: 0827396	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hand 
injury.

2.  Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from September 1966 to 
September 1968, including combat service in the Republic of 
Vietnam while stationed there from March 1967 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In February 2007, the veteran testified at a hearing held at 
the local VA office before the undersigned Acting Veterans 
Law Judge (AVLJ).

This case was previously before the Board in July 2007, but 
was remanded so that the veteran could be afforded a VA 
examination.  


FINDINGS OF FACT

1.  The veteran's right hand arthritis was not present in 
service and was first demonstrated many years after 
discharge, and is not related to service or to an incident of 
service origin.

2.  A left leg disability was not present during service, 
arthritis of the left leg was not manifest to any degree 
within one year after service, and any current left leg 
disability is not attributable to any event, injury or 
disease during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right hand disability are not met, and arthritis of the right 
hand may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for a 
left leg disability are not met, and arthritis of the left 
leg may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); 38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that the combat veteran's disease or injury is 
automatically service-connected.  The veteran must still 
provide competent evidence of a relationship between an 
injury in service and a current disability.

Factual Background and Analysis

In this case, the veteran contends that his right hand and 
left leg disabilities are related to service.  In particular, 
he asserts that he injured his right hand and left leg 
sometime between November 1967 and January 1968 are related 
to injuries sustained due to sniper or mortar fire while 
stationed in Vietnam.  To support this contention, the 
veteran submitted pages from a diary he states were written 
while he was stationed in Vietnam.  These diary entries 
document the veteran's claimed injuries.  The Board has 
reviewed the evidence of record.

Service treatment records (STRs) associated with the 
veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in December 1965 at 
induction.  The clinical evaluation was normal and there was 
no evidence of a right hand or left leg disability noted.  
The veteran described his health as "fair," and provided a 
medical history in which he specifically denied ever having 
arthritis or rheumatism, or bone, joint, or other deformity.

The veteran sought care at sick call in June 1986 for severe 
urticaria and joint pain.  The impression was erythema 
multiforme.

The veteran underwent a clinical evaluation and physical 
examination in August 1968 prior to discharge from service.  
The clinical evaluation was normal and no right hand or left 
leg disabilities were noted.  The veteran described his 
health as "good," and provided a medical history in which 
he specifically denied ever having arthritis or rheumatism, 
or bone, joint, or other deformity.  A notation on the report 
of medical history indicates that the veteran had swollen 
joints in March 1968, but "doesn't bother now."  Associated 
with the veteran's STRs is a signed statement, dated 
September 1968, in which the veteran indicated that there was 
no change in his medical condition since his last 
examination.

In summary, there is no medical evidence of a right hand or 
left leg disability, including arthritis, within one year 
after separation from service.

The first pertinent post-service record is an undated 
statement from the veteran's wife.  The veteran's wife stated 
that the veteran injured his leg while stationed in Vietnam, 
and that he has had "lots of trouble with it."  She further 
indicated that a doctor prescribed a brace for the veteran's 
leg, but that the brace was ineffective.  The veteran's wife 
stated that the veteran "can hardly walk on [the leg]."  
The Board notes that the veteran's wife did not identify 
which leg was purportedly injured in service.

The veteran presented to the Southern Bone and Joint 
Specialists, P.A., in October 2000 after experiencing pain in 
his right calf (emphasis added).  The veteran stated that he 
hurt his leg while chasing a bull.  The initial impression 
was gastrocnemius muscle strain or tear.  The doctor 
prescribed use of a short leg brace and encouraged the 
veteran to apply ice treatments.  In a follow-up treatment 
note dated that same month, the doctor diagnosed the veteran 
as having a gastrocnemius tear.  No references to the 
veteran's military service were contained in these treatment 
notes.

The veteran had a VA history and physical examination in 
October 2002.  The veteran stated that he worked as a 
landscaper since 1978 and that he began to have arthritis in 
his hands, knees, shoulders, and hips approximately four to 
five years ago.  The veteran also reported a tearing 
sensation in his right hand when he tried to pick up or grip 
items.  The veteran stated that he had decreased grip 
strength, hand weakness, and intermittent "shakes," but 
that the "shakes" improved over the past two weeks.  The 
veteran also reporting having a right leg injury in Vietnam 
(emphasis added).  The impression was arthritis and an old 
injury from Vietnam.

The veteran testified before the undersigned AVLJ in February 
2007.  He reported that his military occupational specialty 
(MOS) was mechanic, but that he "did everything but 
mechanic."  The veteran recounted an incident in which he 
and a fellow soldier were allegedly subjected to heavy mortar 
fire while stationed in Vietnam.  He dove into a bunker to 
avoid an incoming mortar round and he noted that his hand was 
cut and bleeding.  A field medic wrapped the wound in gauze.  
The veteran testified that he had not received any additional 
treatment on the right hand since that incident.

Additionally, the veteran stated that he injured his left leg 
in service when he slipped while getting into a jeep.  The 
veteran's leg was allegedly stuck between the bumper and the 
jeep for a period of time.  The veteran did not seek medical 
treatment for this injury.  Following the hearing, the 
veteran's case was remanded in July 2007 so that the veteran 
could be scheduled for a VA examination to determine the 
etiology of his claimed disabilities and their relationship 
to service, if any.  

The veteran sought care from the VA rheumatology clinic in 
April 2007.  He reported having painful knees and hands, 
among other joints.  The veteran also stated that he 
sustained a right leg injury in Vietnam (emphasis added).  
Bilateral hand x-rays were interpreted to show evidence of 
narrowing of the metacarpal joints bilaterally.  Marked 
narrowing was noted at the second and third metacarpal joint 
on the left hand.  Bilateral knee x-rays were normal.  The 
impression was arthritis.  The examiner noted in an addendum 
that the veteran's arthritis may have been degenerative, but 
the examiner also observed the presence of mild fullness and 
the veteran described morning stiffness in some joints.  

The Board notes that the veteran also sought care from the VA 
rheumatology clinic on more than one occasion in August 2007.  
He reported bilateral hand pain and stiffness, as well as 
left knee and shoulder pain.  The impression was inflammatory 
arthritis.  

Also included in the claims file is a statement dated August 
2007 from the veteran's friend, C.D.  C.D. stated that he 
shook the veteran's right hand in April 2006 and noted that 
the veteran's grip was "not consistent."  C.D. also 
observed the veteran having difficulty with various tasks 
such as operating tools or typing.  The veteran also dropped 
his car keys, papers, food, and coffee on different 
occasions.  C.D. also noted that the veteran walked with a 
"limp," often stumbled, and could not safely climb ladders.   

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in December 2007 in connection with the current 
claims.  The veteran reported that he sustained a lacerated 
right hand and a left knee injury during a mortar attack 
while stationed in Vietnam.  The examiner reviewed the 
veteran's claims file.  The examination revealed that the 
veteran's right hand had a well-healed scar in the proximal 
palm.  X-rays of the right hand were interpreted to show very 
minimal arthritic changes in the metacarpal phalangeal joint.  
An examination of the left knee revealed no evidence of 
ligamentous laxity.  Magnetic resonance imaging (MRI) and x-
rays of the left knee were interpreted to be normal.

The impression was mild osteoarthritis in the metacarpal 
phalangeal and proximal interphalangeal joints of the right 
hand.  The examiner made no formal diagnosis related to the 
veteran's claimed left knee disability.  The examiner further 
opined,

I do not believe that the arthritis 
that this veteran is experiencing in 
his hand could possibly be caused by 
superficial laceration that occurred in 
1968.  It is much more a function of 
his age and the fact that he worked 
heavily with his hands most of his life 
until recently.

I do not believe that this veteran has 
any significant impairment in regard to 
his left knee at this time.  He had no 
left leg disability related to his time 
in service or combat in Vietnam.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a right hand or left leg disability in this 
instance.  The Board notes that 38 U.S.C.A. § 1154(b) 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection for a disease or injury.  Although section 1154(b) 
relaxes the evidentiary burden for a combat veteran with 
respect to evidence of an in-service occurrence of an injury, 
it does not create a statutory presumption that the combat 
veteran's disease or injury is automatically service-
connected.  See Dalton, 21 Vet. App. at 37.  The veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.

Here, the first evidence of treatment for arthritis of the 
hands and knees was not for many years after discharge from 
service and there is no medical evidence linking any current 
disability to service, to include his presumed in-service 
right hand and left leg injuries.  In fact, the December 2007 
VA examiner, after reviewing the claims folder and physically 
examining the veteran, opined that he did not have a right 
hand or left leg disability that was related to his period of 
service, to include his combat service in the Republic of 
Vietnam.  Thus, because the preponderance of the evidence is 
against the claims, service connection must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in June 2005 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the service connection 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Here, the veteran was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claims for service connection, and he was 
provided with notice, via a March 2006 letter, of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The veteran's 
claims were subsequently remanded and readjudicated following 
this notice.

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issue has been 
obtained.  The veteran's service treatment records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded a VA examination in 
connection with the current claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for a right hand disability is denied.

Service connection for a left leg disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


